Order filed September 9, 2004








Order filed September 9,
2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00166-CV
____________
 
MICHAEL
GLEASON, Appellant
 
V.
 
JOHNNY
ISBELL, ET AL., Appellees
 

 
On Appeal from the 189th District
Court
Harris County, Texas
Trial Court Cause No. 01-04396
 

 
O R D E R




On June 21, 2004, appellant filed a Atentative
interim partial motion for rehearing en banc.@  On June 25, 2004, appellant filed a motion to
withdraw and correct his inappropriate tentative interim partial motion for
rehearing en banc.  At the same time,
appellant filed a motion to extend time to file a motion for rehearing en
banc.  See Tex. R. App. P. 49.8. 
On August 16, 2004, appellant filed a motion to exceed the 15-page limit
and file a 50-page motion for rehearing. 
See Tex. R. App. P. 49.10.  The court denied the motion on August 26,
2004.  On August 30, 2004, appellant
filed a motion for a second extension of time to file his rehearing.
The court GRANTS leave to withdraw appellant=s tentative interim partial motion for rehearing en
banc and ORDERS the motion withdrawn. 
The court GRANTS appellant=s motion
for extension of time and motion for second extension of time to file his
motion for rehearing and rehearing en banc. 
Appellant=s motion for rehearing and motion for rehearing en
banc are due on or before September 24, 2004.  NO FURTHER EXTENSIONS WILL BE GRANTED ABSENT
EXCEPTIONAL CIRCUMSTANCES.
 
PER CURIAM
 
 
Order filed
September 9, 2004.
Panel
consists of Chief Justice Hedges and Justices Frost and Guzman.  (Frost, J. files a concurring and dissenting
opinion. )
Publish.